t c no united_states tax_court henry hermanus van es petitioner v commissioner of internal revenue respondent docket no 1134-o0l filed date with regard to p’s tax_year r assessed a tax_deficiency along with penalties and interest and three sec_6702 i r c frivolous_return penalties along with related interest of which r collected a portion as to the uncollected portion of those amounts r issued a levy notice pursuant to sec_6330 i r c p requested an appeals hearing from r’s appeals_office after review an appeals officer issued to p a notice_of_determination pursuant to sec_6330 i r c stating that the levy should proceed with respect to the appeals officer’s determination p thereafter filed a petition with this court challenging the merits of r’s assessment of the collected and uncollected frivolous_return penalties and related interest amounts held p is not entitled to the protections of sec_6330 i r c for amounts collected before the effective date of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 -- - held further the court lacks jurisdiction to review the appeals officer’s determination that the levy with regard to the uncollected frivolous_return penalties and related interest should proceed see 114_tc_171 henry h van es pro_se thomas r mackinson for respondent opinion vasquez judge petitioner filed a petition in response to respondent’s notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in the petition petitioner disputes respondent’s assessment of sec_6702 frivolous_return penalties and related interest and alleges that respondent has violated his fifth_amendment rights as a result of that assessment because under sec_6703 we lack jurisdiction to review assessments of sec_6702 frivolous_return penalties respondent filed a motion to dismiss the petition for lack of jurisdiction petitioner concedes the issue to the extent that he can file a petition with a u s district_court within days of the dismissal of the instant case ’ unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure for purposes of respondent’s motion petitioner does not dispute various factual allegations that are part of the record background at the time the petition was filed petitioner resided in san francisco california the amounts for which petitioner seeks relief relate to his tax_year the internal_revenue_service irs assessed an income_tax deficiency along with penalties and interest and three sec_6702 frivolous_return penalties and related interest with regard to petitioner’s tax_return on date after previously collecting and applying dollar_figure to the outstanding liability related to the sec_6702 frivolous_return penalties and related interest prior collection activities respondent issued a notice_of_intent_to_levy and notice of your right to a hearing levy notice to petitioner with regard to the outstanding balance of the income_tax deficiency and related penalties and interest and the sec_6702 frivolous_return penalties and related interest see sec_6330 in the levy notice among other items the irs asserted that petitioner had an outstanding balance of dollar_figure for the sec_6702 frivolous_return penalties and dollar_figure for interest related to those penalties the outstanding balance for the tax_year as presented in the levy notice is reproduced below form tax unpaid amount additional number period from prior notices penalty interest amount you owe dollar_figure dollar_figure dollar_figure civ pen dollar_figure dollar_figure dollar_figure pursuant to sec_6330 petitioner requested a hearing - appeals hearing from the internal_revenue_service office of appeals appeals_office petitioner contested all amounts listed in the levy notice by making constitutional arguments including the violation of his fifth_amendment rights on date an appeals officer sent petitioner a notice_of_determination pursuant to sec_6330 in the notice_of_determination the appeals officer determined that because petitioner raised only constitutional issues and did not raise issues listed in sec_6330 a with regard to the unpaid amounts the levy should proceed petitioner thereafter appealed the appeals officer's notice_of_determination to this court using a preprinted petition form available to taxpayers seeking review of deficiency determinations made by the commissioner under the headings amount of deficiency disputed and addition_to_tax penalty if any disputed petitioner wrote all penalties and interest and dollar_figure interest and penalties from date of assessment respectively petitioner also provided an explanation for instituting the suit all irs forms submitted for the tax_year were signed under reservation of rights two frivolous tax_return penalties were assessed against me these two penalties violate my 5th amendment right in addition the statement attached to my return stated clearly that the return was filed involuntarily also violated wa sec_42 usc - - discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part as follows sec c matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection -- - alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability if we do not have jurisdiction over the underlying tax_liability then the appeal is to be made to a u s district_court see sec_6330 respondent interprets the petition as seeking review of the sec_6702 frivolous_return penalties and not the unpaid income_tax assessment petitioner does not object to that interpretation of the petition after reviewing the petition and the record we conclude that petitioner seeks review of all of respondent’s collection activities with regard to the sec_6702 frivolous_return penalties assessed including related interest we view the references to sdollar_figure and two frivolous tax_return penalties in the petition as petitioner’s attempt to contest respondent’s prior collection activities which were not - the subject of the levy notice or the notice_of_determination because the prior collection activities were initiated and completed before the effective date of sec_6330 petitioner is not entitled to the protections of that section for those collection activities see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 which created new sec_6330 and provided for an effective date of days after date to the extent that the petition refers to respondent’s prior collection activities we dismiss that part of the petition for lack of jurisdiction pursuant to sec_6330 respondent moves to dismiss the petition on the basis that we lack jurisdiction to review respondent’s assessment of the uncollected sec_6702 frivolous_return penalties sec_6330 provides the following sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court emphasis added in katz v commissioner 1t c slip op pincite we interpreted the term underlying tax_liability as including any amounts owed by a taxpayer pursuant to the tax laws that are the subject of the commissioner’s collection activities pursuant to our recent decision in 114_tc_171 respondent argues that we do not have jurisdiction over the underlying tax_liability ie the sec_6702 frivolous_return penalties in moore v commissioner supra pincite we observed that our deficiency jurisdiction generally is limited to the redetermination of income estate_and_gift_taxes see sec_6211 sec_6213 we interpreted sec_6330 d a and b as not expanding the court’s jurisdiction beyond the types of taxes over which the court has jurisdiction see moore v commissioner supra pincite we concluded that because we did not have jurisdiction to redetermine federal trust_fund_taxes determined by the commissioner under sec_6672 we did not have jurisdiction to review an appeals officer’s determination pursuant to sec_6330 with regard to those taxes see id just as in moore in which we held that we did not have jurisdiction to redetermine federal trust_fund_taxes we hold that we do not in the instant case have jurisdiction to redetermine the frivolous_return penalties assessed pursuant to sec_6702 see sec_6703 and c hansen v commissioner tcmemo_1996_158 nephew v commissioner tcmemo_1989_32 --- - because we do not have jurisdiction over the assessment of the sec_6702 frivolous_return penalties we also dismiss for lack of jurisdiction the part of the petition challenging the collection of the outstanding amounts listed in the levy notice for the frivolous_return penalties and related interest pursuant to sec_6330 petitioner ha sec_30 days after the entry of our order of dismissal to file his appeal with the appropriate u s district_court to reflect the foregoing an appropriate order of dismissal will be entered petitioner does not make an argument that he is not liable for the interest cf katz v commissioner t c __ slip op pincite we therefore interpret petitioner’s challenge to respondent’s collection activities as being based solely on petitioner’s view that the sec_6702 frivolous_return penalties were illegally assessed
